DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The novel and nonobvious features that support patentability is the ratio of the width to the solidity at each span position in which the channel converges being between 0.5 and 0.85 in combination with the other recited limitations of the claims.  
Also, a terminal disclaimer has been filed in the case to overcome the double patenting rejection that could have been made in view of claims 16 and 29 of application 16519475.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 12:00pm-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745


/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        								/J. Todd Newton/                                                                                      Primary Examiner, Art Unit 3745